Citation Nr: 1034303	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to June 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefits sought on appeal.  The appellant, the 
surviving spouse of the Veteran, appealed that decision to Board, 
and the case was referred to the Board for appellate review.

A hearing was held on August 16, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting in 
Washington, DC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  

The Board notes that at the outset of the hearing the appellant's 
representative raised the issue of entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, and asked 
that this matter be referred to the RO for initial consideration.  
As the instant claim is being granted, no such adjudication of 
this matter pursuant to 38 U.S.C.A. § 1318 is needed, as the 
matter is now moot.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in October 
2006; the immediate cause of death was listed as cardiopulmonary 
arrest, due to (or as a consequence of) respiratory failure, 
congestive heart failure, and end stage renal failure.  

3.  At the time of the Veteran's death, service connection had 
been established for gunshot wound residuals of the left chest, 
with post operative thoracotomy with secondary restrictive lung 
disease; post traumatic stress disorder (PTSD); and hearing loss 
secondary to shell blast.  A total rating on the basis of 
individual unemployability due to service-connected disability 
(TDIU) was in effect from December 3, 1997.

4.  A service-connected disability was a contributory cause of 
the Veteran's death.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the 
requirements for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), that additional notice requirements apply 
in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for the 
cause of death.  In particular, notice should include:  (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in the 
claimant's application and that the letter should be "tailored" 
to be responsive to the details of the application submitted.  
While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing compliant notice.

Nevertheless, in the decision below, the Board has granted the 
appellant's claim for service connection for the cause of the 
Veteran's death, and therefore, the benefit sought on appeal has 
been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  There are primary 
causes of death which by their very nature are so overwhelming 
that eventual death can be anticipated irrespective of co-
existing conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for holding 
that a service-connected condition was of such severity as to 
have a material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  See also 38 U.S.C.A. § 1310.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.  A 
certificate of death indicates that the Veteran died in October 
2006.  The immediate cause of death was listed as cardiopulmonary 
arrest, due to (or as a consequence of) respiratory failure, 
congestive heart failure, and end stage renal failure.  

At the time of the Veteran's death, service connection had been 
established for gunshot wound residuals of the left chest, with 
post operative thoracotomy with secondary restrictive lung 
disease; PTSD; and hearing loss secondary to shell blast.

The Veteran's terminal hospital discharge summary notes that he 
was admitted into a private hospital in September 2006.  The 
Veteran was noted to have incurred a brain stem stroke in August 
2006, and that during that hospitalization he had renal failure.  
Also during that hospitalization the Veteran had suffered from 
ongoing respiratory failure.  The final diagnoses were listed as 
respiratory failure and renal failure.  


Several medical opinions are on file, both VA and private, 
pertaining to the relationship between the Veteran's military 
service and his death.  A September 2007 VA medical report 
addressed the question of whether the Veteran's service-connected 
gunshot wound residuals of the left chest, with post operative 
thoracotomy with secondary restrictive lung disease either 
contributed to or hastened the Veteran's death.  Following her 
review of the medical record, the examiner noted that the 
Veteran's death was caused by a myocardial infarction with 
cardiogenic shock unresponsive to standard therapy, complicated 
by his prior subarachnoid hemorrhage, respiratory failure, and 
renal failure.  She added that the Veteran's gunshot wound did 
not cause or contribute to the infarction, subarachnoid 
hemorrhage or complications.  The VA physician also opined that 
the gunshot wound did not interfere with the proper treatment of 
the infarction, subarachnoid hemorrhage or complications, and 
that the gunshot wound did not contribute to or hastened the 
Veteran's death.  She concluded by opining that the Veteran's 
death was not caused by or the result of the gunshot wound.  

An August 2008 letter from a private Doctor of Osteopathy, 
N.O.M., shows that he first treated the Veteran in May 2001, and 
last in July 2006.  He noted that the Veteran had lost part of 
his lung in World War II secondary to a gunshot wound.  He added 
that the Veteran had a history of congestive heart failure which 
he would have tolerated better if he had had 100 percent use of 
his lungs.  The absence of part of a lung most likely made it 
more difficult for the Veteran to oxygenate in times of heart 
failure and also made it more difficult for him to ward off 
infection.  The Doctor of Osteopathy added that it was highly 
likely that the loss of part of the Veteran's lung played a 
significant role in his respiratory arrest which led to his 
death.  He added that if the Veteran had not lost part of his 
lung he would have been better able to cope with heart failure, 
pneumonia, and infections.  

A December 2008 letter from a private physician, J.M.A., MD, 
shows that he had the opportunity to know the Veteran when he was 
admitted in September 2006 upon developing acute respiratory 
failure secondary to congestive heart failure and renal 
insufficiency.  The physician noted that the Veteran had 
previously lost part of his left lung and had suffered from 
shortness of breath along with minimal exertion.  He added that 
the Veteran was optimally treated but eventually died in October 
2006.  The physician added that the Veteran would have been able 
to tolerate the congestive heart failure better if his lungs were 
100 percent.  He opined that the Veteran's shortness of breath 
with minimal exertion after the removal of his lung contributed 
to a significant extent to his death.  

A December 2008 letter from a private physician, R.E.H., MD., 
shows that he observed that the Veteran had incurred a left lung 
injury during his military service, necessitating the removal of 
part of his left lung.  These lung residuals, noted the 
physician, negatively affected the remainder of the Veteran's 
life, to include limiting the types of employment he could 
undertake.  The physician noted that the Veteran finally died 
from respiratory insufficiency, and that his life was severely 
compromised by his in-service lung injury.  

A January 2009 letter from a private physician, A.K.B., MD, shows 
that while the physician noted that it was difficult to remember 
the Veteran's underlying pathology, from the circumstances he had 
respiratory failure as well as congestive heart failure and renal 
insufficiency, which must have compromised the functions of his 
lungs, heart, and kidney.  This he added was related to his loss 
of a significant volume of lungs in World War II.  The physician 
opined that the Veteran unquestionably was in some degree of 
cardio respiratory failure, which was partly due to his loss of 
lung volume.  

In response to the receipt of the letters submitted by various 
private medical professionals, an addendum to the September 2007 
VA medical report was sought.  The Board observes that, although 
it is not permissible for VA to seek an additional medical 
opinion where favorable evidence in the record is unrefuted, 
here, this was not the case.  Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that, because it is not permissible for 
VA to undertake additional development to obtain evidence against 
an appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  

Review of the December 2009 VA addendum report shows that a VA 
pulmonologist was asked to render an opinion to the medical 
question of whether it was at least as likely as not that a 
relationship existed between the Veteran's service-connected 
gunshot wound residuals to the chest status post thoracotomy with 
secondary restrictive lung disease and the cardiopulmonary arrest 
due to respiratory failure, congestive heart failure, and end 
stage renal disease which caused his death.  An opinion as to 
whether any of the former either caused or contributed to his 
death was also sought.  

Following his review of the record, the VA pulmonologist 
completely agreed with the opinions set out as part of the 
September 2007 medical report.  He noted that prior to the events 
of August and September 2006 the Veteran, while having mild 
pulmonary restriction, was able to tolerate multiple surgical 
procedures without developing any significant respiratory issues.  
The physician added that this suggested that the Veteran's 
respiratory status was quite good despite the mild restriction.  
He added that he also did not see any medical records dated 
before August 2006 which indicated the presence of any 
significant respiratory problems due to lung issues.  

The physician commented that, in summary, the Veteran died from 
myocardial infarction with hypotensive shock and 
tachyarrhythmias, and this was the ultimate end of a two to three 
month course of medical events that began with a large 
subarachnoid hemorrhage from which the Veteran never had much 
neurological recovery.  This was in the setting of someone with 
extensive, severe, and long-standing cardiovascular and cerebral 
vascular disease, but only mild restrictive lung disease which, 
prior to the August-September 2006 events, had never resulted in 
overt respiratory issues.  


The appellant testified at a hearing conducted by the undersigned 
in August 2010.  She testified that the Veteran's lungs had 
worsened for several years prior to his death.  See page three of 
the hearing transcript (transcript).  She essentially contended 
that a service-connected disability "contributed" to the death 
of her husband.  See pages four and five of transcript.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board has the 
authority to "discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. Brown, 
5 Vet. App. 30 (1993).  Moreover, the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator . . . Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Finally, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has carefully reviewed the record and finds the 
evidence to be in at least relative equipoise in showing that the 
Veteran's service-connected gunshot wound residuals of the left 
chest, with post operative thoracotomy with secondary restrictive 
lung disease as likely as not contributed to the Veteran's death.  
As noted, the Veteran's death was due to, at least in part, to 
respiratory failure.  And, at the time of his death, service 
connection had been established for gunshot wound residuals of 
the left chest, with post operative thoracotomy with secondary 
restrictive lung disease.

As discussed above, several medical opinions, both VA and 
private, are of record which address the relationship between the 
Veteran's military service and his death.  While the VA physician 
in September 2007 opined that the Veteran's death was caused by a 
myocardial infarction with cardiogenic shock unresponsive to 
standard therapy, and added that the gunshot wound did not 
contribute to or hastened the Veteran's death, she did add that 
it was "complicated" by his prior subarachnoid hemorrhage, 
respiratory failure, and renal failure.  Also, the December 2009 
VA addendum opinion, essentially agreed with the findings and 
opinions of the VA physician in September 2007.

Evidence in favor the appellant's claim, however, includes the 
private medical opinions dated in August 2008 from a Doctor of 
Osteopathy, N.O.M., who opined that it was highly likely that the 
loss of part of the Veteran's lung played a significant role in 
his respiratory arrest which led to his death.  Also, the 
December 2008 letter from J.M.A., MD, shows that he opined that 
the Veteran's shortness of breath with minimal exertion after the 
removal of his lung contributed to a significant extent to his 
death.  In addition, in observing that the Veteran finally died 
from respiratory insufficiency, R.E.H., MD also opined in 
December 2008 that the Veteran's life was severely compromised by 
his in-service lung injury.  Finally, A.K.B., MD, in a January 
2009 letter, opined that the Veteran unquestionably was in some 
degree of cardio respiratory failure, which was partly due to his 
loss of lung volume.  

Based on the foregoing, the Board finds that there is reasonable 
doubt as to whether the Veteran's death was caused by his 
service-connected gunshot wound residuals of the left chest, with 
post operative thoracotomy with secondary restrictive lung 
disease or whether his service-connected disabilities constituted 
a contributory cause of death.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for the cause of the Veteran's death 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


